DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it states that the rotary shaft of the second carrier serves as a second sun gear meshing with the first planetary gear.  This appears to be incorrect as the second sun gear of Fig. 4 is part of the first carrier and meshes with the second planetary gears.
In claim 6, it is stated the rotary shaft of the third planetary carrier serves as a third sun gear.  This appears to be incorrect as the third planetary carrier is the output and the third sun gear is part of the second carrier and meshes with the third planet gears.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0059250 to Miu et al. in view of Chinese Patent No. CN107830121 to Wu et al. (a machine translation is included with this action).
Regarding claim 1, the Miu publication teaches a driver device 20 for opening and closing a vehicle door, the driver device comprising: an electric motor 36 comprising having an electric motor output shaft (motor 365 is connected to gear train 38, so there would be a motor shaft as this is known in the art); and a planetary gear gearbox 38 coaxially connected to the electric motor output shaft and a gearbox output shaft 47 coaxially connected to an end of a door shaft 42 of the vehicle door 12 to provide the door shaft with a torque required to open and close the vehicle door.  The motor, gearbox and the door shaft are considered coaxial as broadly recited as in the claims since all of the parts are shown coaxial in Fig. 3 and a portion of the door shaft would be inserted into part 47 and therefore be coaxial to the gear box.  See Figs. 2-4.
However, the Miu publication lacks an explicit teaching of a gearbox input shaft connected to the motor output shaft.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Miu publication to have the planetary gear connections as taught by the Wu patent as it would have been combining know prior art elements using known methods to provide the predictable result of rigidly attaching rotating parts to each other that are known to be done when a motor is connected to a gear reduction system. 
Regarding claim 2, the gearbox input shaft 3 is provided as a first sun gear.  See Fig. 1 of Wu.
Regarding claim 3, the planetary gear gearbox further comprises includes a non-rotatably mounted gearbox housing 2, whose inner surface is provided with includes a toothing.  See translation of Wu.
Regarding claims 4 and 5, as best understood by the examiner, the Miu publication teaches that there are three planetary gear sets in the reduction.  See Fig. 2a.
However, the Miu publication lacks a specific teaching of the planetary structure.
The Wu patent teaches the planetary gear gearbox includes a first planetary carrier 5, on which a first planetary gear 4 meshing with the toothing 2 is arranged, and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Miu publication to have the general planetary gear structure and make it into a three planetary gear set structure for the Miu publication as taught by the Wu patent as this would be combining known prior art elements using known methods to provide the predictable result of a planetary gear reduction where the reduction takes place in series to create greater reduction of the gearing.
Regarding claim 6, as best understood by the examiner, the Miu publication teaches three planetary gear sets, and the Wu patent teaches only two planetary gear sets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Wu patent to have the second planetary gear set lead to a third planetary gear set in the same manner that the first leads to the second gear set, since it has been held that mere duplication of the essential working pars of the device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 8, the planetary gear gearbox further comprises includes a flange 1 fixedly connected with the electric motor in an axial direction and fixedly connected with the gearbox housing 2 in a radial direction.  See Fig. 1 of the Wu patent where the bottom part 1 appears to have lugs that would attach to a motor and the part 1 is also inserted into the body 2.
Regarding claim 9, the Miu reference shows a gearbox output shaft 47 that has a recess for accepting a rod portion of the door shaft.  See Figs. 2 and 3.
The Miu reference lacks a teaching of the opposite where the output shaft has flat free end that extends into a recess provided with a matching configuration in an end of the door shaft of the vehicle door.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to reverse the connection of the Miu reference, since it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 10, the Miu patent teaches a vehicle door 12 having a door body; and a door shaft (the door shaft as broadly recited in the claims is interpreted as parts 28, 42 since they are all connected to each other to allow for the door to pivot) for pivotally mounting the door body 44 to a vehicle body 14 and a driver device 20 mounted to the door shaft, the driver device structure and door shaft is recited in this rejection above for claim 1 and is incorporated here in the rejection of this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,783,027 to Elie et al. teaches a door opening device.
U.S. Publication No. 2016/0312514 to Leonard et al. teaches a lift gate strut.
German Patent No. DE 102016223667 to Schalyo teaches a door driver.
European Patent No. WO 2016006141 to Sasaki teaches a door opening device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JUSTIN HOLMES/Primary Examiner, Art Unit 3659